





AMENDMENT #2 TO NOTE SETTLEMENT AGREEMENT




This Amendment #2 to Note Settlement Agreement (this “Amendment”) is executed as
of May 12, 2016, but is effective for all purposes as of April 15, 2016 (the
“Effective Date”), by and between TYPENEX CO-INVESTMENT, LLC, a Utah limited
liability company (“Lender”), and VAPOR HUB INTERNATIONAL INC., a Nevada
corporation (“Borrower”). Capitalized terms used in this Amendment without
definition shall have the meanings given to them in that certain Note Settlement
Agreement dated December 18, 2015 entered into by and between Lender and
Borrower (as amended, the “Settlement Agreement”).




A.

Borrower previously sold and issued to Lender that certain Secured Convertible
Promissory Note issued on November 4, 2014 in the original principal amount of
$1,687,500.00 (the “November Note”) pursuant to that certain Securities Purchase
Agreement dated November 4, 2014 by and between Lender and Borrower (the
“November Purchase Agreement,” and together with the November Note and all other
documents entered into in conjunction therewith, the “November Transaction
Documents”).  




B.

Borrower also previously sold and issued to Lender that certain Promissory Note
dated June 4, 2015 in the original principal amount of $245,000.00 (the “June
Note,” and together with the November Note, the “Notes”) pursuant to that
certain Note Purchase Agreement dated June 4, 2015 by and between Lender and
Borrower (the “June Purchase Agreement,” and together with the June Note and all
other documents entered into in conjunction therewith, the “June Transaction
Documents”). The June Transaction Documents and the November Transaction
Documents are collectively referred to herein as the “Transaction Documents.”




C.

On December 18, 2015, Borrower and Lender entered into the Settlement Agreement,
pursuant to which they agreed to restructure and settle the Notes on the terms
set forth therein.




D.

Effective as of February 19, 2016, Borrower and Lender entered into that certain
Amendment to Note Settlement Agreement (the “Prior Amendment”) pursuant to
which, among other modifications, Borrower and Lender agreed to modify the
payment schedule set forth in the Settlement Agreement.




E.

Borrower has again requested that Lender alter the terms of the payment schedule
set forth in the Settlement Agreement (the “Revised Payment Schedule”).




F.

Lender has agreed, subject to the terms, amendments, conditions and
understandings expressed in this Amendment, to amend the Settlement Agreement to
reflect the Revised Payment Schedule.




NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:




















1.

Recitals. Each of the parties hereto acknowledges and agrees that the recitals
set forth above in this Amendment are true and accurate and are hereby
incorporated into and made a part of this Amendment.




2.

Revised Payment Schedule. Section 2 of the Settlement Agreement is deleted in
its entirety and replaced with the following:




“Note Payments. Notwithstanding the terms of the Notes, Borrower covenants and
agrees to make the following payments to Lender (the “Restructure”): (a) a cash
payment in the amount of $35,000.00 together with shares of Common Stock (as
defined in the November Note) based on a Conversion Amount (as defined in the
November Note) of $50,000.00 (the “First Note Payment Conversion Amount”),
delivered subject to the terms and conditions set forth below, with such cash
payment received by Lender on or before April 15, 2016 and the shares of Common
Stock received by Lender within three (3) Trading Days thereof; (b) a cash
payment in the amount of $35,000.00 together with shares of Common Stock based
on a Conversion Amount of $50,000.00 (the “Second Note Payment Conversion
Amount”, and together with the First Note Payment Conversion Amount, the “Note
Payment Conversion Amounts”), delivered subject to the terms and conditions set
forth below, with such cash payment received by Lender on or before May 15, 2016
and the shares of Common Stock received by Lender within three (3) Trading Days
thereof; and (c) a payment equal to the remaining aggregate Outstanding Balance
of the Notes on or before June 15, 2016, which payment must be made in cash
(collectively, the “Note Payments”). Unless specified otherwise by Lender in a
written notice delivered to Borrower (which notice Lender may provide in its
sole and absolute discretion), all Note Payments shall be applied first against
the Outstanding Balance of the November Note until the November Note has been
paid in full and thereafter against the Outstanding Balance of the June Note
until the June Note has been paid in full. Borrower’s delivery of shares of
Common Stock (“Payment Shares”) in connection with the Note Payment Conversion
Amounts shall be subject to the following conditions: (i) Lender shall provide
to Borrower a Conversion Notice for each Note Payment Conversion Amount that
will set forth its calculation of the number of Payment Shares deliverable to
Lender with respect to such Note Payment Conversion Amount; (ii) the number of
Payment Shares deliverable with respect to each Note Payment Conversion Amount
shall be equal to the applicable Note Payment Conversion Amount divided by the
then-current Installment Conversion Price (as calculated pursuant to Section 8.1
of the November Note); (iii) all Payment Shares must be delivered in the manner
and in accordance with the timeframe set forth in Section 9 of the November
Note; (iv) the applicable shares of Common Stock must have been received by
Lender or its broker, as applicable, and become Free Trading (as defined below)
on or before the applicable due date for such portion of the applicable Note
Payment to be deemed to have been timely made; and (v) on the date that is
twenty (20) Trading Days from each date Borrower delivers Free Trading shares of
Common Stock to Lender, there shall be a true-up where Borrower shall deliver to
Lender additional shares of Common Stock on the terms and in the manner set
forth in Section 11 of the November Note, provided that for purposes hereof, all
references to “Installment Conversion Shares” shall be deemed to refer to
Payment Shares. For the avoidance of doubt, the conditions for payments of the





2













Note Payment Conversion Amounts via Payment Shares set forth above in this
Section 2 shall apply to Note Payments made with respect to both the November
Note and the June Note and to the extent any necessary term related to the
payment of a Note Payment Conversion Amount via Payment Shares is not addressed
in this Agreement (or in the June Note), but is addressed in the November Note,
the provision of the November Note shall apply (provided that if there is any
conflict between a term set forth herein and a term set forth in the November
Note, this Agreement shall govern), even if the November Note has been paid in
full. For purposes hereof, the term “Free Trading” means that (y) the applicable
Payment Shares have been cleared and approved for public resale by the
compliance departments of Lender’s brokerage firm and the clearing firm
servicing such brokerage, and (z) such Payment Shares are held in the name of
the clearing firm servicing Lender’s brokerage firm and have been deposited into
such clearing firm’s account for the benefit of Lender.”




3.

Restructure Fee. In consideration of Lender’s agreement to implement the Revised
Payment Schedule, its fees incurred in preparing this Amendment and other
accommodations set forth herein, Borrower agrees to pay to Lender a restructure
fee in the amount of $15,315.86 (the “Restructure Fee”). $2,390.86 of the
Restructure Fee shall be added to the outstanding balance of the November Note
and $12,925.00 of the Restructure Fee shall be added to the outstanding balance
of the June Note. Lender and Borrower acknowledge and agree that (a) the
outstanding balance of the November Note as of the date hereof and immediately
following the application of the Restructure Fee is $26,306.15, and (b) the
outstanding balance of the June Note as of the date hereof and immediately
following the application of the Restructure Fee is $142,175.00.




4.

Interest. Borrower acknowledges and agrees that interest will accrue on the
outstanding balance of each of the November Note and the June Note at the rate
of ten percent (10%) per annum for the period beginning on the Effective Date of
this Amendment and ending on the date that each applicable Note is paid in full
(i.e., upon repayment in full of the outstanding balance of the November Note,
interest will continue to accrue on the outstanding balance of the June Note
until the June Note is paid in full).




5.

Representations and Warranties. In order to induce Lender to enter into this
Amendment, Borrower, for itself, and for its affiliates, successors and assigns,
hereby acknowledges, represents, warrants and agrees as follows:




(a)

Borrower has full power and authority to enter into this Amendment and to incur
and perform all obligations and covenants contained herein, all of which have
been duly authorized by all proper and necessary action. No consent, approval,
filing or registration with or notice to any governmental authority is required
as a condition to the validity of this Amendment or the performance of any of
the obligations of Borrower hereunder.

 

(b)

There is no fact known to Borrower or which should be known to Borrower which
Borrower has not disclosed to Lender on or prior to the date of this Amendment
which would or could materially and adversely affect the understanding of Lender
expressed in this Amendment or any representation, warranty, or recital
contained in this Amendment.





3
















(c)

Except as expressly set forth in this Amendment, Borrower acknowledges and
agrees that neither the execution and delivery of this Amendment nor any of the
terms, provisions, covenants, or agreements contained in this Amendment shall in
any manner release, impair, lessen, modify, waive, or otherwise affect the
liability and obligations of Borrower under the terms of the Settlement
Agreement.




(d)

Borrower has no defenses, affirmative or otherwise, rights of setoff, rights of
recoupment, claims, counterclaims, actions or causes of action of any kind or
nature whatsoever against Lender, directly or indirectly, arising out of, based
upon, or in any manner connected with, the transactions contemplated hereby,
whether known or unknown, which occurred, existed, was taken, permitted, or
begun prior to the execution of this Amendment and occurred, existed, was taken,
permitted or begun in accordance with, pursuant to, or by virtue of any of the
terms or conditions of the Settlement Agreement. To the extent any such
defenses, affirmative or otherwise, rights of setoff, rights of recoupment,
claims, counterclaims, actions or causes of action exist or existed, such
defenses, rights, claims, counterclaims, actions and causes of action are hereby
waived, discharged and released. Borrower hereby acknowledges and agrees that
the execution of this Amendment by Lender shall not constitute an acknowledgment
of or admission by Lender of the existence of any claims or of liability for any
matter or precedent upon which any claim or liability may be asserted.




(e)

Borrower represents and warrants that as of the date hereof no breaches exist
under the Settlement Agreement or have occurred prior to the date hereof.




6.

Certain Acknowledgments. Each of the parties acknowledges and agrees that no
property or cash consideration of any kind whatsoever has been or shall be given
by Lender to Borrower in connection with any amendment to the Settlement
Agreement granted herein.




7.

Other Terms Unchanged. The Settlement Agreement, as amended by the Prior
Amendment and this Amendment, remains and continues in full force and effect,
constitutes legal, valid, and binding obligations of each of the parties, and is
in all respects agreed to, ratified, and confirmed. Any reference to the
Settlement Agreement after the date of this Amendment is deemed to be a
reference to the Settlement Agreement as amended by the Prior Amendment and this
Amendment. If there is a conflict between the terms of this Amendment and the
Settlement Agreement, the terms of this Amendment shall control. If there is a
conflict between the terms of this Amendment and the Prior Amendment, the terms
of this Amendment shall control. No forbearance or waiver may be implied by this
Amendment. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment to, any right, power, or remedy of Lender under the Settlement
Agreement, as in effect prior to the date hereof. For the avoidance of doubt,
this Amendment shall be subject to the governing law, venue, and Arbitration
Provisions, as set forth in the Settlement Agreement.    




8.

No Reliance. Borrower acknowledges and agrees that neither Lender nor any of its
officers, directors, members, managers, equity holders, representatives or
agents has made any representations or warranties to Borrower or any of its
agents, representatives, officers,





4













directors, or employees except as expressly set forth in this Amendment, the
Prior Amendment, the Settlement Agreement, and the Transaction Documents and, in
making its decision to enter into the transactions contemplated by this
Amendment, the Prior Amendment, and the Settlement Agreement, Borrower is not
relying on any representation, warranty, covenant or promise of Lender or its
officers, directors, members, managers, equity holders, agents or
representatives other than as set forth in this Amendment, the Prior Amendment,
and in the Settlement Agreement.




9.

Counterparts. This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument. The parties hereto confirm that any electronic copy of another
party’s executed counterpart of this Amendment (or such party’s signature page
thereof) will be deemed to be an executed original thereof.




10.

Further Assurances. Each party shall do and perform or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment and the consummation of the transactions contemplated
hereby.




[Remainder of page intentionally left blank]





5













IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.







LENDER:




TYPENEX CO-INVESTMENT, LLC




By: Red Cliffs Investments, Inc., its Manager

        TYPENEX CO-INVESTMENT, LLC







     By:

/s/ John M. Fife                            

            John M. Fife, President







BORROWER:




VAPOR HUB INTERNATIONAL INC.







By: /s/ Lori Winther        

Name: Lori Winther

Title: Chief Financial Officer





[Signature page to Amendment #2 to Note Settlement Agreement]





